DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 18 November 2021, the claims were amended. Although the reply indicates that the drawings were also amended, no replacement drawing sheets were attached. Based on the amendments to the claims, the rejections under 35 U.S.C. 103 set forth in the previous office action have been reconsidered. The drawing objection set forth in the previous office action has been maintained and is repeated below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100 (see at least page 5, line 18).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0302446 (“Anderson”), cited in an IDS, in view of U.S. Patent Application Publication No. 2016/0257427 (“Humfeld”), cited in an IDS.
Regarding claim 1, Anderson discloses a method of curing a material to a target state of cure (SOC) (see paragraphs 8 and 74), the method comprising:
heating the material to greater than a threshold temperature (greater than the cold threshold; see paragraphs 69, 74, and 113);

(i) monitoring an actual temperature of the material (see paragraphs 64 and 65);
(ii) determining a maximum temperature achieved by the material (the highest temperature measurement at a particular time; see paragraphs 68 and 107; note that the language “a maximum temperature achieved by the material” covers at least “a maximum temperature achieved by the material at a given time during the heating” and “a maximum temperature achieved by the material at a given location during the heating”); and
(iii) determining an elapsed time that the actual temperature of the material is greater than the threshold temperature (see paragraphs 88, 89, and 94; each segment has an associated duration, and a determination is made as to whether the temperature of the material is above the cold threshold for the entire duration of a particular segment); and
ceasing the heating based, at least in part, on the maximum temperature of the material and the elapsed time (see paragraphs 92, 94-96, 101-103, 132, 139, and 140; after each segment is completed, the segment is evaluated, and other segments are added or subtracted based on the highest and lowest temperatures of the material during the evaluated segment; the addition or subtraction of a segment affects the time at which heating ends);
wherein the determining the elapsed time includes determining a time period that begins when the actual temperature of the material exceeds the threshold temperature and ends when the ceasing is initiated (see Figure 14 and paragraphs 88 and 134 of Anderson; the cure cycle is made up of a plurality of segments with corresponding 
wherein the maximum temperature achieved by the material is achieved, during the elapsed time (see paragraph 107; the first mode 354 controls the heating equipment 304 based on a highest temperature value at a given time, which corresponds to the claimed maximum temperature; in the first mode 354, a lowest temperature value is above the cold threshold 338, i.e., the first mode is used during a time corresponding to the claimed elapsed time), at a given location on the material (see paragraphs 64, 65, and 68).
Anderson does not explicitly disclose that the material being cured is a thermoset composite (TSC). However, Anderson does disclose that the material is used to make parts for an aircraft 100. See Figure 1 and paragraph 42. Such parts are often thermoset composites. See Figure 1 and paragraphs 43 and 49 of Humfeld, for example. Given that The Boeing Company is the Applicant in both Anderson and Humfeld and that each reference is directed to curing aircraft parts, it is expected that the curable material in Anderson is also a thermoset composite. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Anderson to a thermoset composite since thermoset composites are curable materials, as desired by Anderson.

Regarding claim 2, please see the rejection of claim 1.
claim 3, modified Anderson discloses wherein the method further includes providing, for the target SOC of the TSC, a process correlation (see paragraphs 92, 94-96, and 101-103 of Anderson; an achieved degree of cure during a segment can be determined based on the temperature values).

Regarding claim 4, please see the rejection of claim 3.

Regarding claim 5, modified Anderson discloses (i) a process correlation for a given target SOC differs from a process correlation for a different target SOC (see paragraphs 92 and 94-96 of Anderson, which indicate that different temperature and time combinations result in different degrees of curing).

Regarding claim 6, modified Anderson discloses wherein the process correlation includes (i) a process correlation curve describing a functional relationship between values of the maximum temperature and corresponding values of the elapsed time that produce the target SOC (see paragraphs 92 and 96 of Anderson, which discuss a cure kinetics curve; see also Figure 16 and paragraph 28).

Regarding claim 8, modified Anderson discloses wherein the ceasing includes ceasing responsive to the process correlation indicating that the TSC has reached the target SOC (see paragraphs 94-96 of Anderson, which discuss adding segment extensions to achieve a desired degree of cure; the addition of a segment affects the time at which heating ends; see also paragraphs 90 and 91).
claim 9, modified Anderson discloses wherein the ceasing includes ceasing responsive to the elapsed time exceeding a threshold elapsed time, for the maximum temperature, that produces the target SOC (see paragraphs 88, 92, 94-96, 101-103, 132, 139, and 140; each segment has an associated duration; after each segment is completed, the segment is evaluated, and other segments are added or subtracted based on the highest and lowest temperatures of the material and the degree of cure achieved during the evaluated segment; the addition or subtraction of a segment affects the time at which heating ends).

Regarding claim 10, please see the rejection of claim 9.

Regarding claim 11, modified Anderson discloses wherein the providing the process correlation includes performing a plurality of thermal simulations, which include cure kinetic models, of the TSC for a plurality of distinct process conditions (see Figure 16 and paragraphs 227-238 of Anderson; each of curves 1606, 1608, and 1610 has multiple points thereon, the points representing different combinations of time and temperature) and generating the process correlation from the plurality of thermal simulations (see Id.), wherein each thermal simulation in the plurality of thermal simulations models curing of the TSC to the target SOC (see Id.; each of curves 1606, 1608, and 1610 represents a different degree of cure).

Regarding claim 12, modified Anderson discloses wherein the plurality of distinct process conditions includes (i) a plurality of different heated environment temperatures 

Regarding claim 14, modified Anderson discloses wherein the ceasing includes at least one of: (i) ceasing application of heat to the TSC; and (ii) decreasing a temperature of a heated environment, which surrounds the TSC (see paragraphs 110 and 201 and Figures 12 and 13 of Anderson).

Regarding claim 15, modified Anderson discloses wherein the monitoring the actual temperature of the TSC includes monitoring with a temperature detector (the plurality of sensors 306 of Anderson; see paragraph 64 and Figure 3).

Regarding claim 16, modified Anderson discloses wherein the monitoring the actual temperature of the TSC includes at least one of: (i) monitoring a select temperature of a select location on the TSC; and (iii) monitoring a lowest measured temperature of the TSC (see paragraphs 64 and 68 and Figure 3 of Anderson).

Regarding claim 17, modified Anderson discloses wherein the monitoring the actual temperature of the TSC includes monitoring a plurality of actual temperatures of the TSC at a plurality of spaced-apart locations on the TSC (see paragraphs 64 and 68 and Figure 3 of Anderson).

claim 18, modified Anderson discloses wherein the maximum temperature of the TSC is a lowest monitored temperature of the TSC measured at a lowest temperature location of the plurality of spaced-apart locations on the TSC (see paragraphs 64 and 68 and Figure 3 of Anderson).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Humfeld, as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2010/0298979 (“Christopher”).
Regarding claim 7, Anderson discloses a cure kinetics curve but does not disclose how it is derived. Christopher discloses that curing curves are typically derived through experimentation or finite analysis methods. See paragraph 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived the cure kinetics curve of Anderson (i.e., the process correlation) through experimentation since Christopher teaches that this is an appropriate way to derive a curing curve.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Humfeld, as applied to claim 11 above, and further in view of U.S. Patent No. 5,453,226 (“Kline”).
Regarding claim 13, modified Anderson discloses wherein the plurality of thermal simulations is based, at least in part, on a cure kinetics model of the TSC (see Figure 16 and paragraphs 227-238 of Anderson). However, Anderson does not disclose the use of a heat transfer model. Kline discloses a method for controlling the curing .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Humfeld and U.S. Patent Application Publication No. 2014/0072775 (“De Mattia”).
Regarding claim 20, please see the rejections of claims 1 and 15. With respect to the heating assembly, see paragraph 60 of Anderson, which discusses the heating equipment 304. With respect to the controller, see paragraphs 66 and 67 of Anderson, which discuss the cure controller 308.
Anderson does not explicitly disclose a support mandrel positioned within the heated environment and supporting the thermoset composite. However, the use of such a support is well known. For example, De Mattia discloses a method for producing an aircraft fuselage frame from a composite material using a mandrel 24. See paragraphs 2-6 and Figure 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a mandrel to support the material in Anderson since De Mattia discloses that a mandrel is a suitable support for a composite material during manufacture.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,718,721 (“Gould”) in view of U.S. Patent Application Publication No. 2021/0206126 (“Shimizu”).
Regarding claim 21, Gould discloses a method of curing a material to a target state of cure (SOC) (see lines 10-12 and 34-44 in column 1), the method comprising:
heating the material to greater than a threshold temperature (the predetermined minimum temperature; see lines 53-60 in column 2);
during the heating:
(i) monitoring an actual temperature of the material (see line 61 of column 2 to line 4 of column 3);
(ii) determining a maximum temperature achieved by the material (see Id.; determining the local temperature continuously or at set intervals will necessarily include determining the maximum temperature); and
(iii) determining an elapsed time that the actual temperature of the material is greater than the threshold temperature (see lines 1-36 and 53-60 in column 2); and
ceasing the heating based, at least in part, on the maximum temperature of the material and the elapsed time (see line 1 of column 2 to line 4 of column 3; heating is ceased when the desired number of cure units is reached; the cure units are calculated continuously or at set intervals using time and temperature);
wherein the determining the elapsed time includes determining a time period that begins when the actual temperature of the material exceeds the threshold temperature and ends when the ceasing is initiated (see lines 1-60 in column 2);

wherein the maximum temperature achieved by the material is an average maximum temperature achieved, during the elapsed time, at the plurality of spaced-apart locations on the material (each determined temperature can be an average temperature; see lines 5-24 in column 2; the cure unit calculation is based on temperatures determined after the minimum temperature is reached, and calculation ceases when the desired number of cure units is reached; see lines 40-60 in column 2; the temperature can be determined at multiple locations; see lines 30-33 in column 6).
Gould does not disclose that the material being cured is a thermoset composite (TSC). However, Shimizu discloses a similar method in which the temperature of a thermoset composite material is monitored during molding, and the temperature is used to control a heating unit. See paragraphs 35 and 53-60. Given the similarities between the processes of Gould and Shimizu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Gould would also be useful for curing thermoset composites. This would represent the use of a known technique to improve similar methods/products in the same way. See MPEP 2143(I)(C).

Response to Arguments
The Applicant's arguments filed 18 November 2021 have been fully considered, but they are not persuasive.

In terms of the rejections more generally, the Examiner agrees with the Applicant that Anderson does not work the same way as the Applicant’s invention. However, claim 1 as currently drafted does not define over Anderson (as modified by Humfeld).
Based on the interview of 3 November 2021 and the amendments to claim 1, it is the Examiner’s understanding that claim 1 is intended to specify that heating is ceased based, at least in part, on the maximum temperature achieved at a particular location on the TSC during the time period that begins when the temperature of the TSC exceeds the threshold temperature and ends when heating is ceased. For example, with reference to the Applicant’s Figure 7, heating is ceased based on the maximum temperature 111, which falls within the elapsed time 125.
However, the language of claim 1 does not match the Applicant’s intent. Claim 1 recites that “the maximum temperature achieved by the TSC is achieved, during the elapsed time, at a given location on the TSC”.  Specifying that the maximum temperature is achieved during the elapsed time is not the same as reciting that the maximum temperature is the highest temperature achieved during the elapsed time. A time period may have more than one maximum temperature. For example, a time 
Further, as demonstrated above by the rejection of claim 1 under 35 U.S.C. 103, the amendments to claim 1 do not define over Anderson. If claim 1 were rewritten to have the intended scope, it should define over Anderson, although it would not define over Gould, which was discussed in paragraph 38 of the office action dated 1 September 2021. See also the rejection of claim 21 under 35 U.S.C. 103. In Gould, a total state of cure is calculated during a cure cycle, and heating is terminated when a predetermined state of cure is reached. The state of cure is calculated repeatedly at fixed intervals using elapsed time and the difference between the measured temperature and a reference temperature. Alternatively, the state of cure can be calculated continuously. In either case, the cure units from each calculation are summed together to determine the current state of cure. See line 34 of column 1 to line 4 of column 3. As should be recognized from the above description and the cited portion of Gould, the total number of cure units depends on the elapsed time and the amount by which the measured temperature exceeds the reference temperature for each of the measured intervals. Since heating is terminated based on the total number of cure units, this termination is based, at least in part, on the maximum temperature of the material (since the amount by which the measured temperature exceeds the reference temperature is used to calculate cure units).

In the above example based on Gould, heating is ceased based, at least in part, on the maximum temperature achieved at a particular location on the TSC during the time period that begins when the temperature of the TSC exceeds the threshold temperature and ends when heating is ceased, which corresponds to the intended scope of claim 1. Notably though, the cessation of heating is also based on temperatures other than the maximum temperature. It is the Examiner’s understanding that, at least for a given location, the present invention does not make use of temperatures other than the maximum temperature, but please note that any negative limitation or exclusionary proviso must have basis in the original disclosure. See MPEP 
With respect to the language of claim 1, the Examiner respectfully suggests amending claim 1 as follows: “wherein is a time period that begins when the actual temperature of the TSC exceeds the threshold temperature and ends when the ceasing is initiated”; and “wherein the maximum temperature achieved by the TSC is the maximum temperature achieved at a given location on the TSC[[,]] during the elapsed time

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744